Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 5/27/22 have been fully considered but they are not persuasive. Applicant argues that no motivation has been set forth by the examiner for combining Cowan with Babaeizadeh.  Specifically, applicant argues that the wearable cardioverter defibrillator is a relatively recent development that fulfills a long felt need.  The examiner disagrees.  WCDs have been around for decades.  For example, see 4,576,170 (patented 1986), and 4,928,690 (patented 1990), and 5,741,306 (patented 1998).  Further, regarding an explicit motivation to combine in the prior art, see MPEP 2145 X. c. set forth below:
C.    Lack of Suggestion To Combine References
A suggestion or motivation to combine references is an appropriate method for determining obviousness, however it is just one of a number of valid rationales for doing so. The Court in KSR identified several exemplary rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. KSR, 550 U.S. at 415-21, 82 USPQ2d at 1395-97. 

Other rationales to support a conclusion of obviousness include combining prior art elements according to known methods to yield predicable results or simple substitution of one known element for another to obtain predictable results.  Applicant seems to be arguing that when the defibrillator/display of Babaeizadeh (at least ¶25 teaches use in an defibrillator/monitoring system which includes a display) is used in place of the wearable defibrillator 200 of Cowan, the results would not be predictable.  The examiner disagrees.  The other elements of Cowan would function the same after the combination, as before the combination.  Similarly, the defibrillator/monitoring system of Babaeizadeh would function the same after combining with Cowan, as before such combination.  Thus, the results of the combination would be predictable.  It should also be noted that wearable defibrillators, including a display, are well known in the art.  For example, see 2003/0004547 (Owen et al) which teaches a wearable defibrillator which includes a display which displays information to a patient or to a clinician, where ‘the information can include, but is not limited to, information concerning the patient’s heart activity such as the patient’s ECG or the like’; figure 7A and ¶117.  


Claim Rejections - 35 USC § 103
Claim(s) 22,23,28-34,39,40,45,46,47,52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al (2014/0046391) and Babaeizadeh et al (2011/0208079).

22. (Currently Amended) A wearable cardioverter defibrillator (WCD) system,
comprising: a support structure configured to be worn by a patient; (see at least figure 2 of Cowan)
a power source;(see at least figure 3 of Cowan)
an energy storage module configured structure, to receive an
electric charge from the power source, and to store the received electric charge; (see at least figure 3 of Cowan)
a discharge circuit coupled to the energy storage module, the discharge circuit controllable
to discharge an electric charge stored in the energy storage module 
worn by the patient, (see at least figure 3 of Cowan)
one or more sensors configured to be coupled to the support structure and to acquire patient
physiological signals while the support structure is worn by the patient, (see at least figure 3 of Cowan)
a processor configured to determine, from the physiological signals, whether or not the
patient suffered an atrial arrhythmia during an aggregation period and; in response to a
determination that the patient suffered the atrial arrythmia during the aggregation period to further determine a time value of a suffering duration within the aggregation period during which the patient so suffered; (although Cowan teaches a processor and detecting the ECG, it is silent as to determining a time value of a suffering duration of atrial arrhythmia.  Babaeizadeh teaches detecting R-R intervals and determining atrial arrhythmia, see the abstract and at least ¶22-26,32.  Further, Babaeizadeh teaches that ‘the detected AF rhythms including the start time and end time of AF episodes are applied to an AF burden calculator…to report AF burden to a user’, and ‘AF burden is reported on the display…and may be shown numerically, graphically, as a trend plot, or a combination thereof’, ¶32.  Such is considered to be display of a time value of a suffering duration of atrial arrhythmia.  It would have been obvious to replace the defibrillator of Cowan with the defibrillator/monitor of Babaeizadeh since the results would be predictable, and the user would be able to determine the time periods, and how often, he or she was in AF, as opposed to another more benign condition.  Alternatively, at least ¶62 of Cowan teaches a wearable display which can display ‘what is detected and measured’, see at east ¶62.  It would have been obvious to determine and display an indication of the time value of a AF suffering duration, as taught in Babaeizadeh, since it would merely yield predictable results and give the user an opportunity to see the frequency and duration of actual AF burden, as opposed to another benign condition, and would give visual feedback to a rescuer, if necessary, of the patient’s condition, ¶62.)
a user interface that includes a screen configured to display an indication for the determined
time value of the suffering duration. (as mentioned supra, at least ¶62 of Cowan teaches a display, as does at least ¶32 of Babaeizadeh.)


32. (Currently Amended) A method for using a wearable cardioverter defibrillator
(WCD) system, the WCD system including: a support structure, a power source, an energy storage module, a discharge circuit, one or more sensors, a memory, a
processor and a user interface that includes a screen, (see at least figures 2,3 and ¶41,62 of Cowan) the method comprising:
acquiring, by the one or more sensors, patient physiological signals while the patient is
wearing the support structure;
determining, from the physiological signals, whether or not the patient suffered an atrial
arrhythmia during an aggregation period;
[[if so]] in response to a determination that the patient suffered the atrial arrythmia during
the aggregation period, determining a time value of a suffering duration within the aggregation
period during which the patient so suffered; displaying an indication for the determined time value of the suffering duration; (although Cowan teaches a processor and detecting the ECG, it is silent as to determining a time value of a suffering duration of atrial arrhythmia.  Babaeizadeh teaches detecting R-R intervals and determining atrial arrhythmia, see the abstract and at least ¶22-26,32.  Further, Babaeizadeh teaches that ‘the detected AF rhythms including the start time and end time of AF episodes are applied to an AF burden calculator…to report AF burden to a user’, and ‘AF burden is reported on the display…and may be shown numerically, graphically, as a trend plot, or a combination thereof’, ¶32.  Such is considered to be display of a time value of a suffering duration of atrial arrhythmia.  It would have been obvious to replace the defibrillator of Cowan with the defibrillator/monitor of Babaeizadeh since the results would be predictable, and the user would be able to determine the time periods, and how often, he or she was in AF, as opposed to another more benign condition.  Alternatively, at least ¶62 of Cowan teaches a wearable display which can display ‘what is detected and measured’, see at east ¶62.  It would have been obvious to determine and display an indication of the time value of a AF suffering duration, as taught in Babaeizadeh, since it would merely yield predictable results and give the user an opportunity to see the frequency and duration of actual AF burden, as opposed to another benign condition, and would give visual feedback to a rescuer, if necessary, of the patient’s condition, ¶62.)
receiving, in the energy storage module an electric charge from the power source, and
storing the received electric charge; and
discharging, by the discharge circuit, the electric charge stored in the energy storage
module while the support structure is worn by the patient. (at least ¶7,43 of Cowan teaches 
shocking the patient, which is done after the energy storage module is charged)


39. (Currently Amended) In combination, a wearable cardioverter defibrillator (WCD)
system and a remote computer, the WCD system comprising:
a support structure configured to be worn by a patient; a power source;
an energy storage module configured to receive an
electric charge from the power source, and to store the received electric charge;
a discharge circuit coupled to the energy storage module, the discharge circuit controllable
to discharge an electric charge stored in the energy storage module while the support structure is worn by the patient;
one or more sensors configured to be coupled to the support structure and to acquire patient
physiological signals;
a local processor configured to perform the following local operations: (re all of the above structure, see at least figures 2,3 and ¶41,62 of Cowan)
determine, from the physiological signals, whether or not the patient suffered an
atrial arrhythmia during an aggregation period, and
[Lif so]] in response to a determination that the patient suffered the atrial arrythmia
during the aggregation period, to further determine a time value of a suffering duration
within the aggregation period during which the patient so suffered;
a local memory configured to store data resulting from outcomes of the local operations; (although Cowan teaches a processor and detecting the ECG, it is silent as to determining a time value of a suffering duration of atrial arrhythmia.  Babaeizadeh teaches detecting R-R intervals and determining atrial arrhythmia, see the abstract and at least ¶22-26,32.  Further, Babaeizadeh teaches that ‘the detected AF rhythms including the start time and end time of AF episodes are applied to an AF burden calculator…to report AF burden to a user’, and ‘AF burden is reported on the display…and may be shown numerically, graphically, as a trend plot, or a combination thereof’, ¶32.  Such is considered to be display of a time value of a suffering duration of atrial arrhythmia.  It would have been obvious to replace the defibrillator of Cowan with the defibrillator/monitor of Babaeizadeh since the results would be predictable, and the user would be able to determine the time periods, and how often, he or she was in AF, as opposed to another more benign condition.  Alternatively, at least ¶62 of Cowan teaches a wearable display which can display ‘what is detected and measured’, see at east ¶62.  It would have been obvious to determine and display an indication of the time value of a AF suffering duration, as taught in Babaeizadeh, since it would merely yield predictable results and give the user an opportunity to see the frequency and duration of actual AF burden, as opposed to another benign condition, and would give visual feedback to a rescuer, if necessary, of the patient’s condition, ¶62.)
and a local communication module configured to transmit data stored in the local memory via
a communications link, (figure 3 of Cowan teaches a memory, and figure 4 teaches sending data to a remote workstation, see also ¶77 of Cowan.  Further, at least ¶25 of Babaeizadeh teaches that the ECG can be sent to an offline workstation)
while the remote computer comprises:
a remote communication module configured to receive from the communications
link the transmitted data; and a remote screen configured to display an indication for the determined time value of the suffering duration. (see at least figures 1,4 of Cowan which teach a remote workstation with a display)

46. (Currently Amended) In combination, a wearable cardioverter defibrillator (WCD)
system and a remote computer, the WCD system comprising:
a support structure configured to be worn by a patient; (see at least ¶41 of Cowan)
a power source; (see figure 3 of Cowan)
an energy storage module configured, to receive an
electric charge from the power source, and to store the received electric charge; (see figure 3 of Cowan)
a discharge circuit coupled to the energy storage module, the discharge circuit controllable
to discharge an electric charge stored in the energy storage module while the support structure is worn by the patient; (figure 3 of Cowan)
one or more sensors configured to be coupled to the support structure and to acquire patient
physiological signals; (figure 3 of Cowan)
a local processor configured to perform at least one of the following local operations:
determine, from the physiological signals, whether or not the patient suffered
an atrial arrhythmia during an aggregation period, and
[if so]] in response to a determination that the patient suffered the atrial arrythmia
during the aggregation period, to further determine a time value of a suffering duration
within the aggregation period during which the patient so suffered; (although Cowan teaches a processor and detecting the ECG, it is silent as to determining a time value of a suffering duration of atrial arrhythmia.  Babaeizadeh teaches detecting R-R intervals and determining atrial arrhythmia, see the abstract and at least ¶22-26,32.  Further, Babaeizadeh teaches that ‘the detected AF rhythms including the start time and end time of AF episodes are applied to an AF burden calculator…to report AF burden to a user’, and ‘AF burden is reported on the display…and may be shown numerically, graphically, as a trend plot, or a combination thereof’, ¶32.  Such is considered to be display of a time value of a suffering duration of atrial arrhythmia.  It would have been obvious to replace the defibrillator of Cowan with the defibrillator/monitor of Babaeizadeh since the results would be predictable, and the user would be able to determine the time periods, and how often, he or she was in AF, as opposed to another more benign condition.  Alternatively, at least ¶62 of Cowan teaches a wearable display which can display ‘what is detected and measured’, see at east ¶62.  It would have been obvious to determine and display an indication of the time value of a AF suffering duration, as taught in Babaeizadeh, since it would merely yield predictable results and give the user an opportunity to see the frequency and duration of actual AF burden, as opposed to another benign condition, and would give visual feedback to a rescuer, if necessary, of the patient’s condition, ¶62.)
a local memory configured to store data resulting from outcomes of the local operations; (see figure 3 of Cowan)
a local communication module configured to transmit data stored in the local memory via
a communications link, while the remote computer comprises:
a remote communication module configured to receive from the communications
link the transmitted data;
a remote memory configured to store the transmitted data;
a remote processor configured to perform at least one of the following remote
operations: (at least figure 4 of Cowan teaches a communication link, as well as a medical server that can remotely store data and a remote computer that has a processor)
determine, from the physiological signals, whether or not the patient
suffered an atrial arrhythmia during an aggregation period, and [if so]] in response to a determination that the patient suffered the atrial
arrythmia during the aggregation period, to further determine a time value of a
suffering duration within the aggregation period during which the patient so
suffered; and a remote screen configured to display an indication for the determined time value
of the suffering duration. (see at least figure 4 of Cowan.  Further, Babaeizadeh teaches sending ECG signals to an offline workstation, ¶25.  Thus, it is considered obvious that the suffering duration can be calculated and displayed remotely so that a remote physician can look at the results; such would merely yield predictable results) 


Re the remaining dependent claims, see office action of 3/4/22.



Claim(s) 24-27,35-38,41-44,48-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al (2014/0046391) and Babaeizadeh et al (2011/0208079), and Narusawa et al (2016/0058391).

See office action of 3/4/22.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792